NORTHCOTT, Circuit Judge
(dissenting).
I do not find myself in agreement, on the admitted facts in this ease, with the conclusion reached by the court.
It appears from the record that the appellant Bowles confessed to the judge below that he had been employed, or, to use a harsher term, bribed to make a false representation with respect to a criminal ease then being heard by the court. Bowles had in open court made such misrepresentations. Bowles represented himself at the time as a practicing attorney and a member of the bar of the District of Columbia. The judge ordered Bowles to appear before him at 4 o’clock of the afternoon of the same day. Bowles failed to obey the order of the court and did not appear. It afterwards came to the knowledge of the court that Bowles had been convicted of a felony in the District of Columbia and sentenced to the penitentiary for two years, and fined $5,000 following which he was disbarred, and, at the time with which we are here concerned, had been adjudicated in contempt of the Supreme Court of the District for having held himself out as an attorney.
After Bowles failed to appear in response to a further order of the court below, a copy of which order was sent him by registered mail, he was arrested under a bench warrant and resisted removal into' Maryland. Being ordered removed by the Supreme Court of the District, Bowles appealed the case. Pending a decision by the Court of Appeals he was caught in the state of Maryland, arrested, and brought before the judge, before whom the acts alleged to constitute contempt were committed.
On being arraigned Bowles denied that he had ever before seen or heard the contents of the order of December 3, adjudging him in contempt. This denial can have little force in the face of the statement of the United States Attorney that a copy of the order was before the United States Commissioner at the *119hearing in the District of Columbia, and the admitted fact that Bowles was actually prosecuting an appeal from the order of removal. In addition to this, the charge of contempt was based solely on statements made by Bowles to the court and his action in refusing to appear in obedience to the order of the court. As to the statements made by Bowles he had within his breast the knowledge of the facts, and, as to his actions in disobeying the order of the court, he was fully advised.
A careful study of the cases of In re Terry, 128 U. S. 289, 9 S. Ct. 77, 32 L. Ed. 4 905; In the Matter of Savin, 131 U. S. 267, S. Ct. 699, 33 L. Ed. 150; and Cooke v. U. S., 267 U. S. 517, 45 S. Ct. 390, 69 L. Ed. 767, where full discussions of this question will be found, leads mo to the conclusion that the acts of Bowles shown by the record, and undisputed, constituted contempt of the class punishable summarily, that the proceedings had by the judge below were in every respect proper, and that the judgment should be affirmed.
If courts cannot summarily protect themselves from such acts as are here.shown, they are indeed impotent.